FILED
                             NOT FOR PUBLICATION                            APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALFREDO NAVARRO-GARCIA,                          No. 13-70166

               Petitioner,                       Agency No. A019-144-366

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Alfredo Navarro-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his motion to reopen based on changed country

conditions. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations. Singh v. Holder, 638 F.3d 1264, 1268-69 (9th

Cir. 2011). We deny in part and dismiss in part the petition for review.

      Navarro-Garcia has not raised, and has therefore waived, any challenge to

the agency’s dispositive determinations that his motion to reopen was untimely and

that he did not establish changed country conditions under 8 C.F.R.

§ 1003.23(b)(4)(I). See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011)

(issues not raised in an opening brief are waived). Accordingly, Navarro-Garcia

has not established that the BIA violated due process by denying his motion. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to

prevail on a due process challenge).

      We lack jurisdiction to consider Navarro-Garcia’s remaining contentions

because they were not raised before the agency and are therefore unexhausted. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction

to consider legal claims not presented in petitioner’s administrative proceedings

before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   13-70166